HENRY, Justice,
concurring.
I concur generally in the opinion prepared for the Court by Mr. Justice Fones.
I agree that the General Sessions Judge of Carter County is not required to be a licensed attorney, under Chapter 333, Private Acts of 1943, and, therefore, may not be deprived of the right to assume and hold that office. By concurring in this opinion, I do not depart from my consistent opinion that “for a non-attorney judge to preside over any criminal trial, juvenile investigation, or hearing under the laws relating to the mentally ill or any other proceeding wherein a citizen may be deprived of his liberty, is violative of the Fourteenth Amendment to the Constitution of the United States and Article I, Sec. 8 of the Constitution of Tennessee.” Perry v. Banks, 521 S.W.2d 549 (Tenn.1975) (Henry, J., concurring).